    




SEVERANCE AGREEMENT
This SEVERANCE AGREEMENT (this “Agreement”) is made and entered into this 7th
day of March, 2017 (the “Effective Date”), by and among Nexsan Corporation (the
“Company”), Robert B. Fernander (“Executive”), and Imation Corporation
(“Imation”).
RECITALS
WHEREAS, reference is made to that certain Stock Purchase Agreement, dated as of
November 22, 2016, by and between Imation and NXSN Acquisition Corp. (the “Stock
Purchase Agreement”);
WHEREAS, further reference is made to that certain Employment Agreement, dated
November 22, 2016 by and between the Company, Executive and, solely with respect
to Section 3, 4, 9(b), and 10 thereof, Imation (the “Initial Employment
Agreement”), which Initial Employment Agreement provided for Executive’s
employment by the Company following the consummation of the transactions
contemplated by the Stock Purchase Agreement (the “Closing”);
WHEREAS, the Closing occurred on January 23, 2017;
WHEREAS, in connection with the Closing, on January 23, 2017, the Company,
Executive, Imation and Clint Parsley, as escrow agent (“Escrow Agent”) entered
into that certain Escrow Agreement with Contract Attached (the “Escrow
Agreement”) which amended the Initial Employment Agreement and provided for the
escrow of certain funds deposited with the Escrow Agent as contemplated by the
Initial Employment Agreement;
WHEREAS, the Initial Employment Agreement as amended by the Escrow Agreement and
together with the Escrow Agreement is referred to herein collectively as the
“Employment Agreement” and capitalized terms used in this Agreement and not
otherwise defined herein shall have the definitions ascribed to such terms in
the Employment Agreement; and
WHEREAS, the parties desire to set forth the terms and conditions of their
agreements in connection with Executive’s termination of employment with the
Company;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, Executive and Imation agree as follows:
1.Termination Date. Executive and the Company hereby mutually agree that
Executive’s employment with the Company (including any subsidiary or affiliate
of the Company) is hereby terminated effective as of March 7, 2017 (the “Date of
Termination”). Effective on the Date of Termination and without any further
action required on the part of Executive, Executive hereby resigns all
employment with the Company, including his position as the Interim Chief
Executive Officer of the Company, and all of his positions as an officer or
director of the Company or of any of the Company’s subsidiaries.


1



--------------------------------------------------------------------------------





2.    Accrued Rights. Executive shall receive Executive’s accrued, but unpaid
wages earned through the Date of Termination, and any accrued but unused
vacation, in each case, less applicable taxes and withholdings, payable in
accordance with the Company’s standard payroll schedule and procedures. In
addition, in accordance with the Company’s policies, Executive shall receive
payment for any reasonable expenses incurred by Executive but which have not
been reimbursed. The parties also acknowledge that Executive shall retain his
rights in and to his vested 401(k) account under the Company’s 401(k) plan, in
accordance with the terms of such plan (including, any rights under the plan to
rollover or otherwise dispose of such account in accordance with applicable
law). Except as expressly set forth in this Section 2, Executive acknowledges
that there are no other Accrued Rights.
3.    Severance Payment.
(a)    Severance Agreement. This Agreement constitutes the Severance Agreement
contemplated in the Employment Agreement.
(b)    Severance Payment. Subject to (i) the obligations and restrictions set
forth in subparagraph (c) below and elsewhere in this Agreement, and (ii)
Executive’s non-revocation of and continued compliance with this Agreement,
Executive shall be entitled to a severance payment equal to $300,000, subject to
all applicable taxes and withholdings (“Severance Payment”), payable no earlier
than five (5) days following the expiration date of the Revocation Period (as
defined below). The Severance Payment shall be payable by the disbursement from
the Escrow Fund pursuant to Section 5(b)(i) of the Escrow Agreement. In
connection with such payment by the Escrow Agent, the Escrow Agent shall
disburse from the Escrow Fund and pay to the Payroll Provider all applicable
taxes and withholdings withheld from the Severance Payment. The parties hereto
agree to execute and jointly deliver to the Escrow Agent the joint escrow
disbursement instructions in the form set forth on Exhibit A hereto, such
instructions to be delivered to the Escrow Agent no earlier than the day
following the expiration of the Revocation Period (provided no such revocation
has occurred). The parties hereby irrevocably agree that after payment of the
Severance Payment from the Escrow Fund and the disbursement and payment of all
applicable taxes and withholdings to the Payroll Provider from the Escrow Fund,
the remaining $150,000 of the Escrow Fund shall continue to be held by the
Escrow Agent and disbursed in accordance with the escrow disbursement
instructions set forth in Exhibit A. Except as provided in this Section 3(b),
the parties agree not to make any other escrow disbursement instructions except
and only to the extent Escrow Agent has requested clarification of the escrow
disbursement instructions delivered pursuant to this Section 3(b), and in such
case, that the parties shall agree upon further instructions consistent with
this Section and Exhibit A.
(c)    Continuing Obligations. Notwithstanding the termination of Executive’s
employment, Executive agrees that the Severance Payment is intended solely to
provide a financial cushion while Executive searches for new non-competitive
employment and, therefore, Executive’s entitlement to receive or retain all or
any portion of the Severance Payment is expressly conditioned upon and limited
by the Executive complying in all respects with the obligations set forth in the
Employment Agreement, the Escrow Agreement and this Agreement, including, but
not limited to, the obligations under the Release in Section 4, and the
obligations under the non-disparagement,


2



--------------------------------------------------------------------------------





non-solicitation and non-competition sections hereof and the Proprietary
Information Agreement. Executive forfeits the Severance Payment in the event of
any revocation or rescission of the Release or this Agreement, or any breach or
other failure to comply with the terms and conditions hereof or of the
Proprietary Information Agreement, and in such event, will be obligated to
return the Severance Payment, or any part thereof, received.
(d)    Condition Precedent to this Agreement. It shall be a condition precedent
to this Agreement (and any payment hereunder) that Executive shall not have
filed or otherwise commenced any complaint, suit, action, hearing or other
proceeding whatsoever with any local, state or federal court or agency or any
private arbitration panel against or relating to the Company and/or its
affiliates and that Executive has not breached in any manner the Employment,
Agreement or the Proprietary Information Agreement. Executive represents and
warrants that he has not, and shall not, file or otherwise commence any
complaint, suit, action, hearing or other proceeding whatsoever with any local,
state or federal court or agency or any private arbitration panel (provided,
however, that in the event the Company materially breaches this Agreement,
Executive may bring an action to enforce the terms hereof). Executive further
represents and warrants that he has not, and shall not, breach any of the
continuing obligations under the Employment Agreement or the Proprietary
Information Agreement or any Company policies.
4.    Release. Without limiting the other terms and provisions hereof, the
releases, waivers and agreements set forth in this Section 4 (this “Release”)
are a condition precedent to the receipt and retention of any Severance Payment.
(a)    Executive agrees that in exchange for the compensation paid to Executive
under the terms of this Agreement, Executive releases and discharges the Company
and its subsidiaries, parents, affiliated companies, Imation, and their
respective officers, employees, agents, fiduciaries, insurers, representatives,
shareholders, directors, successors, and/or assigns, in any and all capacities,
(collectively, the “Released Parties”) from all liability, to the fullest extent
permitted by law, for any and all claims, actions, causes of action, promises,
agreements, damages, or costs or expenses of any kind, whether known or unknown,
under any theory of pleading or proof, arising from or relating to Executive’s
employment with the Company, the termination of Executive’s employment with the
Company, and any other actions, decisions, alleged omissions, or events
occurring through the date of Executive’s signing of this Agreement. Executive
understand and agree that Executive’s release of claims in this Agreement
includes, but is not limited to, any claims arising under or based upon the Age
Discrimination in Employment Act; Older Worker Benefits Protection Act,
Americans With Disabilities Act; Title VII of the Civil Rights Act of 1964; the
Equal Pay Act; the Civil Rights Act of 1991; Sections 1981 through 1988 of Title
42 of the United States Code, as amended; the Occupational Safety and Health
Act, as amended; the Employment Retirement Income Security Act; the Family and
Medical Leave Act; any provision of the Minnesota, Texas, California or federal
Constitutions; or any other federal, state, or local, statute, regulation, rule,
ordinance, or law.
(b)    Executive also agrees and understands that except as expressly reserved
in this Agreement, Executive is giving up all other claims against the Released
Parties, whether grounded in contract, tort or equitable theories (including but
not limited to negligence), to the


3



--------------------------------------------------------------------------------





fullest extent permitted by law, including but not limited to: wrongful
discharge; breach of express or implied contract; tortious interference with
contractual relations or economic advantage; promissory estoppel; detrimental
reliance; breach of the implied covenant of good faith and fair dealing; breach
of express or implied promise; breach of manuals or other policies; breach of
fiduciary duty; assault; battery; fraud; false imprisonment; invasion of
privacy; conspiracy; intentional or negligent misrepresentation; defamation,
including libel, slander, discharge defamation and self-publication defamation;
harassment; claims for unpaid compensation (including, but not limited to any
claim for severance, commissions, bonus, accumulated leave, or benefits);
discharge in violation of public policy; whistleblower retaliation; intentional
or negligent infliction of emotional distress; or any other theory, whether
legal or equitable, including, but not limited to, any claims for damages,
declaratory or injunctive relief of any kind, or attorneys’ fees.
(c)    Notwithstanding the foregoing, nothing in this Agreement shall be deemed
to terminate or reduce in any way any right Executive might have to
indemnification or a defense from the Company under the provisions of the
Delaware General Corporation Law or the Company Certificate of Incorporation or
Bylaws, or under the provisions of any errors and omissions policy that provides
indemnification or a defense for officers and directors, each as in effect on
the Date of Termination, for acts, omissions or events that occurred or are
alleged to have occurred prior to the Date of Termination. Nothing in this
Release or in this Agreement shall be deemed to terminate or reduce Executive’s
right to a defense or indemnification, provided by Imation or its insurers, in
relation to any currently pending or future legal or administrative action.
(d)    Nothing in this Agreement is intended to constitute an unlawful waiver of
any of Executive’s rights under any laws, or any waiver or release of
Executive’s rights under this Agreement, or any waiver or release of Executive’s
rights in and to his vested 401(k) plan benefits. Notwithstanding any other
language in this Agreement that might appear to the contrary, nothing stated
herein is intended to release, waive or excuse the Company or any third-party
administrator from any obligations or fiduciary duties owed to Executive related
to any vested 401(k) plan benefits (for example and without limitation, the
obligations to make all deposits, report information, and comply with any lawful
requests by Executive for information, rollover, commencement of payments from
Executive’s 401(k) plan account, or any other lawful disposition thereof , in
each case in accordance with the Company’s 401(k) plan).
(e)    The Company represents that it has no actual knowledge of any claims
against Executive for breach of Executive’s duties to the Company based on any
acts or omissions by Executive as Interim CEO or as a director of the Company
(provided that no knowledge of Executive shall be imputed to the Company).
Subject to the condition that Executive execute and deliver this Agreement and
not revoke this Agreement under Section 12, the Company releases and discharges
Executive from any liability for any acts or omissions in his capacity as an
officer or director of the Company, if and to the extent Executive acted in good
faith and in a manner Executive reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, that this Section 4(e)
shall not eliminate or limit the liability of Executive to the extent such
liability could not be eliminated or limited under Section 102(b)(7) of the
General Corporation Law of the State of Delaware (the “DGCL”). For the avoidance
of doubt, and notwithstanding anything else in this Agreement to the contrary,
the DGCL shall govern all claims referenced in this Section 4(e).


4



--------------------------------------------------------------------------------





5.    Non-Disparagement. Following Executive’s employment with the Company,
Executive agrees not to defame, disparage or criticize the Company, its business
plan, procedures, products, services, development, finances, financial
condition, capabilities or other aspect of its business, or any of its officers,
directors, agents, assigns, subsidiaries, parent, or other affiliates (and their
respective direct and indirect shareholders, members and partners, and directors
and officers) in any medium (whether oral, written, electronic or otherwise,
whether currently existing or hereafter created), to any person or entity,
without limitation in time. Notwithstanding the foregoing sentence, Executive
may confer in confidence with Executive’s advisors and make truthful statements
as required by law or to the Board.
6.    Non-Solicitation.
(a)    During the Restricted Period (as defined below), Executive shall not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly;
(i)    solicit or explicitly encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates;
(ii)    hire any such employee who was employed by the Company or its affiliates
as of the Date of Termination or who left the employment of the Company or its
affiliates coincident with, or within one (1) year prior to or after, the Date
of Termination;
(iii)    solicit or explicitly encourage any person that serves as a contractor
or consultant of the Company or its affiliates to discontinue providing services
to the Company or any affiliate of the Company;
(iv)    call on, solicit or service any customer or client of the Company or its
affiliates with the intent of selling or attempting to sell any service or
product the same or substantially similar to the services or products sold by
the Company or its affiliates; or
(v)    in any way materially interfere with the relationship between the Company
or its affiliates and any customer, supplier, licensee or other business
relation (or any prospective customer, supplier, licensee or other business
relationship) of the Company or any of its affiliates (including, without
limitation, by making any negative or disparaging statements or communications
regarding the Company, any of its affiliates or any of their operations,
officers, directors or investors).
(b)    It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section to be reasonable, if
a final judicial determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction or arbitrator finds that any restriction
contained in this Agreement is unenforceable, and such restriction


5



--------------------------------------------------------------------------------





cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.
(c)    For purposes of this Agreement, “Restricted Period” shall mean the period
which commenced on the Closing, January 23, 2017 and ending twelve (12) months
following the Date of Termination.
(d)    The existence of any claim or cause of action by Executive against the
Company or any of its affiliates, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Company of
the provisions of Sections 6, 7 or 8, which Sections will be enforceable
notwithstanding the existence of any breach by the Company. Notwithstanding the
foregoing, Executive will not be prohibited from pursuing such claims or causes
of action against the Company (to the extent such claims or causes of action
were not waived or released hereunder). Executive consents to the Company
notifying any future employer of Executive’s obligations under Section 6, 7 and
8 of this Agreement and Company agrees to provide Executive copies of any such
written notices contemporaneously with any such transmittal to others.
(e)    In the event of any breach or violation by Executive of this Section 6,
the Restricted Period will be tolled until such breach or violation has been
duly cured.
7.    Non-Competition.
(a)    During the Non-Compete Period (as defined below), Executive shall not
(without the express written agreement of the Board), whether on Executive’s own
behalf or on behalf of or in conjunction with any other person or entity,
directly or indirectly whether as owner, partner, investor, consultant, agent,
executive, co-venturer or otherwise (other than through ownership of
publicly-traded capital stock of a corporation which represents less than two
percent (2%) of the outstanding capital stock of such corporation), (i) compete
with the Company or any parent, subsidiary or affiliate thereof in any business
activities relating to the data storage industry in any state in the United
States which the Company or any parent, subsidiary or affiliate thereof conducts
business or sells products or services relating to the data storage industry, or
(ii) undertake any planning for any business competitive with the Company or any
parent, subsidiary or affiliate thereof relating to the data storage industry in
any state in the United States which the Company or any parent, subsidiary or
affiliate thereof conducts such business or sells such products or services.
(b)    It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section to be reasonable, if
a final judicial determination is made by an arbitrator or court of competent
jurisdiction that the time or territory’ or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction or arbitrator finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein or any other
provision of this Agreement.


6



--------------------------------------------------------------------------------





(c)    The existence of any claim or cause of action by Executive against the
Company or any of its affiliates, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Company of
the provisions of Sections 6, 7 or 8, which Sections will be enforceable
notwithstanding the existence of any breach by the Company. Notwithstanding the
foregoing. Executive will not be prohibited from pursuing such claims or causes
of action against the Company (to the extent such claims or causes of action
were not waived or released hereunder). Executive consents to the Company
notifying any future employer of Executive’s obligations under Sections 6, 7 or
8 of this Agreement and Company agrees to provide Executive copies of any such
written notices contemporaneously with any such transmittal to others.
(d)    For purposes of this Agreement, “Non-Compete Period” shall mean the
period which commenced on the Closing, January 23, 2017 and ending six (6)
months following the Date of Termination.
(e)    In the event of a breach or violation by Executive of this Section 7 the
Non-Compete Period will be tolled until such breach or violation has been duly
cured.
8.    Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 6 or 7 would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law. The Company shall be entitled to equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy that may then be
available under the laws of the State of Texas.
9.    Proprietary Information and Inventions Agreement. As a condition of
employment with the Company, Executive was required to sign the Company’s
Proprietary Information and Inventions Agreement, and Executive executed and
delivered such Agreement on November 21, 2016 (the “Proprietary Information
Agreement.”). Executive acknowledges and agrees that notwithstanding the
termination of Executive’s employment, the Proprietary Information Agreement and
all of Executive’s obligations thereunder continue in effect and Executive’s
continued compliance with the Proprietary Information Agreement is a condition
to the receipt and retention of the Severance Payment.
10.    Return of Company Property. Executive agrees and represents that
Executive has returned or will, following the execution of this Agreement,
promptly return all Company equipment and property, including, without
limitation, all notes, memoranda, correspondence, files, records, reports,
notebooks, technical charts or diagrams, customer lists or information, sales
and marketing information, software, equipment, materials, keys and credit
cards, and other data, and all copies thereof, and all other tangible Company
property, which was in Executive’s possession or under Executive’s control at
the time of Executive’s termination. In addition, Executive agrees that
Executive has provided to the Company all password and similar information which
will be necessary or useful for the Company to access materials on which
Executive worked or to otherwise continue in its business. Company acknowledges
that on or about February 8, 2017, Executive returned to Company (in care of
John Westfield) all security cards providing access to the building


7



--------------------------------------------------------------------------------





and offices. Executive acknowledges that all papers in Executive’s desk are
Company property. Company acknowledges that all passwords and access to all
Company electronic records have been provided by Executive to Company’s IT
Director Greg Harvey. Notwithstanding the foregoing, Executive understands, and
the Company agrees and acknowledges, that Executive may keep Executive’s
personal copies of (i) Executive’s compensation and expense reimbursement
records, and (ii) Executive’s copy of this Agreement and all agreements to which
Executive is or was a party.
11.    Miscellaneous.
(a)    Governing Law; Arbitration.
(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas or applicable federal law, except
that the Federal Arbitration Act shall govern the arbitration clauses of this
Agreement.
(ii)    Arbitration of all Disputes. In the event of any complaints, causes of
action, disputes, claims or controversies (“claims”) between Executive and
Company, arising from or related to this Agreement, all such claims will be
resolved through binding arbitration in accordance with the arbitration clauses
set forth in the Employment Agreement. For the avoidance of doubt, this clause
shall in no way and to no extent limit or restrict the releases and waivers of
claims made by Executive in this Agreement.
(b)    Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and those
incorporated herein.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(d)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(e)    Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force or effect. This Agreement may be
assigned by the Company to a person or entity that, is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. The Company shall provide Executive with prompt written notice of any
such assignment identifying the assignee and assignee’s contact information for
purposes of compliance with the notice provision of the Escrow Agreement if at
the time of such assignment any amounts are then still held in the Escrow Fund.
Any assignment of this Agreement by the Company or Executive shall not release
the Company or Executive, respectively, of its or his obligations under this
Agreement.


8



--------------------------------------------------------------------------------





(f)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees,
variously, of the parties to this Agreement.
(g)    Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
or Imation and/or their affiliates regarding the terms and conditions regarding
Executive’s termination of employment with the Company and/or its affiliates. In
the event of any conflict between the terms of this Agreement and the terms of
the Employment Agreement or the Escrow Agreement, the terms of this Agreement
shall control.
(h)    Counterparts. This Agreement may be executed by facsimile or PDF
signature and in two (2) or more counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
(i)    Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) he has entered into this Agreement of his own free will for
no consideration other than as referred to herein, (ii) the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
Executive is bound, (iii) Executive is not a party to or bound by any
employment, noncompetition, confidentiality or other similar agreement with any
other Person except prior employers, and Executive represents and warrants that
none of said prior agreements prohibit or in any way interfere with Executive’s
performance under this Agreement, and (iv) upon the execution by all parties and
delivery of this Agreement by the Company, this Agreement will be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that Executive has had the
opportunity to consult with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that Executive fully understands
the terms and conditions contained herein, and that the parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
(j)    Effective Date. The parties acknowledge and agree that the space on the
signature page hereto provided for the Escrow Agent to insert the Effective Date
of this Agreement, is provided in accordance with the terms of the Escrow
Agreement to which the Escrow Agent is a party. Notwithstanding the foregoing,
or any date inserted by the Escrow Agent in the space on the signature page, or
any other term hereof or of the Escrow Agreement or the Employment Agreement to
the contrary, the parties hereto agree that subject to Section 12, this
Agreement is effective on the Effective Date.
12.    Revocation. Executive acknowledges that he has been informed of his right
to review and consider this Agreement for 21 calendar days, if he so chooses.
Executive acknowledge and agrees that in the event Executive does not execute
and deliver this Agreement no later than the 21st calendar day after receipt,
that the Company will not be obligated to pay or allow the disbursement


9



--------------------------------------------------------------------------------





of Escrow Funds for the payment of any Severance Payment. Executive further
agrees and acknowledges that (a) the waiver of rights under this Agreement is
knowing and voluntary as required under the Age Discrimination in Employment Act
(“ADEA”) and Older Worker Benefits Protection Act; (b) Executive understands the
terms of this Agreement; (c) the Company advises you to consult with an attorney
prior to executing this Agreement. Executive understands that if Executive
wishes to revoke this Agreement for any reason or for no reason at all,
Executive may do so during the first seven (7) calendar days following
Executive’s signing it (the “Revocation Period”) by delivering written notice of
such revocation to Rodney A. Bienvenu, Jr., Nexsan Corporation c/o Spear Point
Capital Management LLC, 400 Poydras St. Suite 2100, New Orleans, LA 70130, no
later than 11:59 p.m. on the seventh day following Executive’s signature.
Executive also understands that if no such notice of revocation is delivered by
the date and time indicated, this Agreement shall become effective and
enforceable as of the date first written above. In the event Executive revokes
this Agreement, such revocation will not affect Executive’s termination of
employment or the Date of Termination, Executive will remain bound by the
obligations under the Employment Agreement which continue after termination of
employment, and the Company will have no obligation to pay, or allow the
disbursement of any Escrow Funds for the payment of, any Severance Payment
whatsoever.
13.    Legal Expenses. The Company will pay Executive five thousand dollars
($5,000) to defray Executive’s personal legal fees incurred in connection with
the drafting and negotiation of this Agreement and an agreement (if any) related
to the appointment of Executive as a director of the Company’s parent
corporation. The parties acknowledge and agree that the Company has no other
obligation with respect to Executive’s legal fees or other personal expenses.
[Signature Page Follows]
(a)    


10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COMPANY
Nexsan Corporation






By:    /s/ Trevor Colhoun


Name:    Trevor Colhoun
Title:    Duly Authorized Representative


IMATION
Imation Corp.




By:    /s/ Joseph De Perio


Name:    Joseph De Perio
Title:    Non-Executive Chairman


EXECUTIVE


/s/ Robert B. Fernander


Robert B. Fernander










Effective Date as completed by Escrow Agent pursuant to Escrow Agreement:


__________________, 2017




Signature Page

--------------------------------------------------------------------------------






Exhibit A
Joint Escrow Instructions
Date: ________


Clint Parsley            
604 W. 12th Street        
Austin, Texas 78701
Email: clint@parsleylegal.com
Re:
Escrow Disbursement Instructions Pursuant to that certain Escrow Agreement with
Contract Attached dated January 23, 2017

Dear Mr. Parsley
In accordance with the above-referenced Agreement, the undersigned hereby notify
you in your capacity as Escrow Agent, that Executive’s employment has terminated
on March 7, 2017.
Accordingly, please (i) disburse and pay $300,000 of the Escrow Fund directly to
Executive, less applicable, lawful employment tax deductions, (ii) report to the
Payroll Provider the net amount disbursed to Executive and promptly pay such
withheld employment tax deduction amounts to the Payroll Provider for the
benefit of Executive; and (iii) following the Escrow Agent’s disbursement of the
net disbursement to Executive and disbursement of the employment tax deductions
to Payroll Provider for the benefit of Executive as authorized by this
instruction, retain the remaining $150,000 of the Escrow Fund until receipt of
further joint escrow disbursement instructions from Nexsan, Imation and
Executive, or, if such joint instructions are not received by the Escrow Agent
no later than the date which is 30 days after the Effective Date of the
Severance Agreement, then such remaining amount of the Escrow Fund shall be
disbursed to Imation.
In addition, please fill in the Effective Date in the Severance Agreement
executed by Executive and deposited with Escrow Agent, which date shall be March
7, 2017, in the space provided on the signature page of the Severance Agreement,
and contemporaneously with the above-referenced disbursement to Executive,
please transmit the dated, executed original of the Severance Agreement to
Nexsan with copies to Imation and Executive.
Very truly yours,
Nexsan Corporation


By: ___________________


Name: ___________________
Title: ___________________
Imation Corp.


By: ___________________


Name: ___________________
Title: ___________________




_________________________
Robert B. Fernander
 






